Exhibit 10.1
BioMed Realty Trust, Inc.
Severance Plan
(and Summary Plan Description)
This BioMed Realty Trust, Inc. Severance Plan (the “Plan”) sets forth the terms
of severance benefits for certain employees of BioMed Realty Trust, Inc. (the
“Company”) in the event of an “Involuntary Termination” (as defined in
Section 19 below). For purposes of this Plan, “Company” will include BioMed
Realty, L.P., any direct or indirect subsidiary of the Company and any successor
to substantially all of the business, shares or assets of the Company.
The Plan is an employee welfare benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). References in the Plan to
“You” or “Your” are references to an employee of the Company.
This document constitutes the official plan document and the required summary
plan description under ERISA.
1. Eligibility and Participation. In order to be eligible for benefits under
this Plan, you must, immediately prior to your date of termination of
employment, (i) be a regular full-time or part-time employee of the Company who
is not subject to disciplinary action or on a formal performance improvement
plan and (ii) have been an employee of the Company for at least 90 days. You
will continue to be considered an employee of the Company for purposes of this
Plan if you are on a Company-approved leave of absence immediately prior to the
date of your termination of employment and your regular full-time or regular
part-time status for purposes of determining your severance benefits under this
Plan will be determined based on your status immediately prior to the
commencement of such leave. This Plan applies to all exempt and non-exempt,
full-time and part-time employees. This Plan does not apply to independent
contractors or consultants to the Company.
You will not be eligible for benefits under this Plan if:
(a) Your termination does not qualify as an Involuntary Termination.
(b) You voluntarily resign your employment (i) for any reason prior to the
occurrence of a “Change in Control” (as defined in Section 19 below) or more
than 12 months following a Change in Control or (ii) within 12 months following
a Change in Control, without “Good Reason” (as defined in Section 19 below).
(c) You are discharged by the Company for “Cause” (as defined in Section 19
below).
(d) Your employment terminates due to death or disability.
(e) The “Plan Administrator” (as defined in Section 5 below) determines that you
have been offered employment by a “Successor Employer” (as defined in Section 19
below) to commence promptly following your termination of employment with the
Company at a comparable annual base rate of pay or salary and with a comparable
bonus opportunity and comparable unvested equity awards, provided that (i) the
location of the offered position is not more than 30 miles from your principal
work location at the time of your termination of employment and (ii) the offered
position does not represent a material diminution in your duties or
responsibilities as compared to your position immediately prior to your
termination of employment, whether or not you actually become an employee of
such Successor Employer.

 

 



--------------------------------------------------------------------------------



 



(f) You are a party to any individual employment agreement or severance
agreement approved by the Board or a committee thereof in effect as of the date
of your termination.
2. Severance Benefits. If you are an eligible employee under the Plan and you
have an Involuntary Termination, subject to your compliance with Sections 3 and
4, you will be eligible to receive the benefits set forth below:
(a) Cash Severance Benefit. You will receive a cash “Severance Benefit” equal to
your “Weekly Base Pay” (as determined below) for the applicable “Severance
Period.” The “Severance Period” will be equal to the number of weeks set forth
in clause (i) or (ii) below, as applicable, and will be determined based on your
“Years of Service” with the Company (as determined below) and your position, in
each case determined as of the date of your Involuntary Termination.
(i) In the event your Involuntary Termination occurs prior to the occurrence of
a Change in Control or more than 12 months following a Change of Control, the
“Severance Period” will be equal to the number of weeks set forth in the
following table:

          Severance Benefit Calculation     (# of Weeks of Weekly Base Pay) —  
  Involuntary Termination Prior to a     Change in Control or More Than 12    
Months Following a Change in Employee Position   Control
 
   
Vice President or Above (including any employee holding an executive officer
position, as determined by the Plan Administrator, but whose title does not
include the term “Vice President”)
  26 Weeks plus 2 Weeks Per Year of Service, up to a maximum of 52 Weeks  
 
   
Director (including any employee holding a position at the “Director” level, as
determined by the Plan Administrator, but whose title does not include the term
“Director”)
  13 Weeks plus 2 Weeks Per Year of Service, up to a maximum of 39 Weeks
 
   
All Other Positions
  7 Weeks plus 2 Weeks Per Year of Service, up to a maximum of 33 Weeks

 

2



--------------------------------------------------------------------------------



 



(ii) In the event your Involuntary Termination occurs within 12 months following
a Change in Control, the “Severance Period” will be equal to the number of weeks
set forth in the following table:

          Severance Benefit Calculation     (# of Weeks of Weekly Base Pay) —  
  Involuntary Termination Within 12     Months Following a Change in Employee
Position   Control
 
   
Vice President or Above (including any employee holding an executive officer
position, as determined by the Plan Administrator, but whose title does not
include the term “Vice President”)
  52 Weeks plus 4 Weeks Per Year of Service, up to a maximum of 104 Weeks
 
   
Director (including any employee holding a position at the “Director” level, as
determined by the Plan Administrator, but whose title does not include the term
“Director”)
  26 Weeks plus 4 Weeks Per Year of Service, up to a maximum of 78 Weeks
 
   
All Other Positions
  13 Weeks plus 4 Weeks Per Year of Service, up to a maximum of 65 Weeks

 

3



--------------------------------------------------------------------------------



 



(b) Calculation of Weekly Base Pay. Your “Weekly Base Pay” will be your “Annual
Base Pay” (as determined below) divided by 52.
If you a salaried employee, your “Annual Base Pay” will be your annual base
salary rate from the Company as in effect on the date of your Involuntary
Termination.
If you are an hourly employee, your “Annual Base Pay” will be (i) your straight
time hourly wage rate on the date of your Involuntary Termination (determined
without regard to overtime) plus the average of any applicable shift
differential over the prior 12 months multiplied by (ii) your annual scheduled
hours determined on the date of Involuntary Termination (determined without
regard to overtime). For purposes of determining the average of any applicable
shift differential over the 12 months prior to your date of Involuntary
Termination, such average will be determined by taking all hours worked during
such 12 month period into consideration and attributing a value of “0” to any
hours worked without a shift differential (for example, if you work 2,000 hours
during the 12 month period prior to your date of Involuntary Termination and
1,000 hours of those hours were without a shift differential and 1,000 hours of
those hours were with a $2.00 shift differential, the applicable average would
be $1.00). For purposes of this Plan, Annual Base Pay will not include any
bonus, incentive compensation, benefits or expense reimbursements or equity
awards.
Your “Years of Service” will be determined by calculating the numbers of years
between (i) the date on which your Involuntary Termination occurs and (ii) the
date on which you were first employed by the Company, rounded to the nearest
whole number.
(c) Stock Awards.
(i) In the event of your Involuntary Termination prior to a Change in Control or
more than 12 months following a Change in Control, such number of your
outstanding unvested stock options, restricted stock and other equity awards
granted to you under any of the Company’s equity incentive plans (or awards
substituted therefore covering the securities of a successor company) (“Stock
Awards”) as is equal to (x) the number that would have vested during the
Severance Period had you continued to remain employed by the Company during such
period plus (y) if the vesting of a Stock Award occurs on an annual basis (as
opposed to a monthly basis), the number that would have vested on the first
annual vesting date after the end of the Severance Period multiplied by a
fraction equal to (1) the number of days between the last annual vesting date
before the end of the Severance Period and the scheduled end of the Severance
Period divided by (2) 365 (rounded to the nearest whole share or unit), shall
become immediately vested and exercisable in full on the date of your
termination.

 

4



--------------------------------------------------------------------------------



 



(ii) On the date of your Involuntary Termination within 12 months following a
Change in Control, 100% of your outstanding Stock Awards shall become
immediately vested and exercisable in full.
(d) No Duplication of Benefits. In the event of your Involuntary Termination,
you shall only be entitled to receive (i) cash Severance Benefits under
Section 2(a)(i) or 2(a)(ii) of this Plan and (ii) the acceleration of your Stock
Awards will be governed by Section 2(c)(i) or Section 2(c)(ii), but in no event
will you be entitled to benefits under both clauses (i) and (ii) under Section
2(a) or 2(c).
3. Payment of Severance Benefits.
(a) Release Requirement. As a condition to the payment of any Severance Benefits
under Section 2(a) or the acceleration of any vesting of equity awards pursuant
to Section 2(c), you will be required to execute a waiver and release of claims
agreement (the “Release”) in substantially the form attached hereto as
Appendix A. As specified in the applicable Release, you will have a certain
number of calendar days to consider whether to execute such Release, and you may
have the right to revoke such Release within a certain number of days after
execution (the “Revocation Period”). You must execute the Release and not revoke
the Release, if applicable, in order to be entitled to benefits under this Plan.
With respect to each participant in the Plan, his or her “Release Effective
Date” will be the day upon which the Revocation Period expires without a
revocation of such Release by the participant. Your Release Effective Date must
be within 55 days following the date of your termination of employment. If your
Release Effective Date does not occur within 55 days of your termination of
employment, you will not be entitled to any payments or benefits under this
Plan.
(b) Payment Timing. Subject to the timing provisions of Section 15(a), your
Severance Benefit under Section 2(a) shall be paid in a lump sum payment in
cash, and subject to applicable tax withholding, within 10 days following your
Release Effective Date.
4. Continued Obligations to the Company.
(a) You acknowledge that you have executed and are subject to the provisions of
all Company policies regarding confidential information and ethics including,
but not limited to any confidential information or proprietary rights agreement
entered into by you in connection with your employment.
(b) If you breach or threaten to commit a breach of any of the provisions of
this Section 4, the Company shall have the right to cease all payments to you
under Section 2(a) and to reverse any vesting of awards pursuant to
Section 2(c), in addition to any other rights and remedies available to the
Company under law or in equity.
5. Plan Administration.
(a) The Plan will be administered by the Compensation Committee of the Board
and/or its delegate which will be one or more senior officers of the Company
(the “Plan Administrator”). The Plan Administrator is responsible for the
general administration and management of the Plan and will have all powers and
duties necessary to fulfill its responsibilities, including, but not limited to,
the discretion to interpret and apply the Plan and to determine all questions
relating to eligibility for benefits. The Plan will be interpreted in accordance
with its terms and their intended meanings. All actions taken and all
determinations made in good faith by the Plan Administrator or by Plan
fiduciaries will be final and binding on all persons claiming any interest in or
under the Plan.

 

5



--------------------------------------------------------------------------------



 



(b) If, due to errors in drafting, any Plan provision does not accurately
reflect its intended meaning, as demonstrated by consistent interpretations or
other evidence of intent, or as determined by the Plan Administrator in its sole
discretion, the provision will be considered ambiguous and will be interpreted
by the Plan Administrator and all Plan fiduciaries in a fashion consistent with
its intent, as determined in the sole discretion of the Plan Administrator. The
Plan Administrator will amend the Plan retroactively to cure any such ambiguity.
(c) No Plan fiduciary will have the authority to answer questions about any
pending or final business decision of the Company or any affiliate that has not
been officially announced, to make disclosures about such matters, or even to
discuss them, and no person will rely on any unauthorized, unofficial
disclosure. Thus, before a decision is officially announced, no fiduciary is
authorized to tell any person, for example, that he or she will or will not be
laid off or that the Company will or will not offer exit incentives in the
future. Nothing in this subsection will preclude any fiduciary from fully
participating in the consideration, making, or official announcement of any
business decision.
(d) This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.
6. Effective Date of Plan; Amendment.
(a) This Plan will be effective as of August 25, 2010 (the “Effective Date”),
and shall continue until the earlier of (i) the date it is terminated by the
Compensation Committee of the Board or (ii) the date on which all benefits
payable under the Plan have been paid.
(b) The Compensation Committee of the Board will have the power to amend or
terminate this Plan from time to time in its sole and absolute discretion;
provided, however, that no such termination or amendment shall impair your
rights to benefits under Section 2(a)(ii) or 2(c)(ii) of the Plan, as in effect
prior to such termination or amendment, unless at least 365 days’ prior written
notice has been provided prior to the effective date of such termination or
amendment.
7. Integration With Other Payments. Benefits under this Plan are not intended to
duplicate such benefits as workers’ compensation wage replacement benefits,
disability benefits, pay-in-lieu-of-notice, severance pay, or similar benefits
under other benefit plans, severance programs, employment contracts, or
applicable laws, such as the WARN Act. Should such other benefits be payable,
your benefits under this Plan will be reduced accordingly or, alternatively,
benefits previously paid under this Plan will be treated as having been paid to
satisfy such other benefit obligations. In either case, the Plan Administrator,
in its sole discretion, will determine how to apply this provision and may
override other provisions in this Plan in doing so.

 

6



--------------------------------------------------------------------------------



 



8. Limitation on Employee Rights. This Plan will not give any employee the right
to be retained in the service of the Company, nor will it interfere with or
restrict the right of the Company to discharge or otherwise terminate the
employee for any reason.
9. No Third-Party Beneficiaries. This Plan will not give any rights or remedies
to any person other than eligible employees and the Company.
10. Successors. This Plan shall be binding upon and inure to the benefit of the
successors of the Company.
11. Governing Law and Venue. This Plan is a welfare plan subject to ERISA and it
will be interpreted, administered, and enforced in accordance with that law. To
the extent that state law is applicable, the statutes and common law of the
State of California, excluding any that mandate the use of another
jurisdiction’s laws, will apply. Any suit brought hereon shall be brought in the
federal courts sitting in the Southern District of California, and you hereby
waive any claim or defense that such forum is not convenient or proper.
12. Miscellaneous. Where the context so indicates, the singular will include the
plural and vice versa. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan. Unless
the context clearly indicates to the contrary, a reference to a statute or
document will be construed as referring to any subsequently enacted, adopted, or
executed counterpart.
13. Notice. For purposes of this Plan, notices and all other communications
provided for in this Plan will be in writing and will be deemed to have been
duly given when delivered or mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the Company at its
primary office location and to an employee at such employee’s last known address
as listed on the Company’s records, provided that all notices to the Company
will be directed to the attention of its Secretary, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address will be effective only upon receipt.
14. Withholding. The Company will be entitled to withhold from any payments or
deemed payments to you hereunder any amount of withholding required by law.
15. Section 409A of the Code.
(a) Notwithstanding anything herein to the contrary, to the extent any Severance
Benefits payable to you pursuant to Section 2(a) are treated as non-qualified
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), then (i) no amount shall be payable pursuant to
such section unless your termination of employment constitutes a “separation
from service” with the Company (as such term is defined in Treasury
Regulation Section 1.409A-1(h) and any successor provision thereto) (a
“Separation from Service”), and (ii) if you, at the time of your Separation from
Service, are determined by the Company to be a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code and the Company determines that delayed
commencement of any portion of the termination benefits payable to you pursuant
to this Plan is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code (any such delayed

 

7



--------------------------------------------------------------------------------



 



commencement, a “Payment Delay”), then such portion of your Severance Benefits
described in Section 2(a) shall not be provided to you prior to the earlier of
(A) the expiration of the six-month period measured from the date of your
Separation from Service, (B) the date of your death or (C) such earlier date as
is permitted under Section 409A of the Code. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to a Payment Delay shall be paid in a lump sum to you within 30 days
following such expiration, and any remaining payments due under this Plan shall
be paid as otherwise provided herein. The determination of whether you are a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of your Separation from Service shall made by the Company in accordance
with the terms of Section 409A of the Code and applicable guidance thereunder
(including without limitation Treasury Regulation Section 1.409A-1(i) and any
successor provision thereto).
(b) Notwithstanding Section 15(a), to the maximum extent permitted by applicable
law, the Severance Benefits payable to you pursuant to Section 2(a) shall be
made in reliance upon Treasury Regulation Section 1.409A-1(b)(9) (with respect
to separation pay plans) or Treasury Regulation Section 1.409A-1(b)(4) (with
respect to short-term deferrals).
(c) To the extent the payments and benefits under this Plan are subject to
Section 409A of the Code, this Plan shall be interpreted, construed and
administered in a manner that satisfies the requirements of Sections 409A(a)(2),
(3) and (4) of the Code and the Treasury Regulations thereunder (and any
applicable transition relief under Section 409A of the Code).
16. Funding. No provision of this Plan shall require the Company, for purposes
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company
of its successors.
17. Claims Procedures.
(a) Normally, you do not need to present a formal claim to receive benefits
payable under this Plan.
(b) If any person (the “Claimant”) believes that benefits are being denied
improperly, that the Plan is not being operated properly, that fiduciaries of
the Plan have breached their duties, or that the Claimant’s legal rights are
being violated with respect to the Plan, the Claimant must file a formal claim,
in writing, with the Plan Administrator. This requirement applies to all claims
that any Claimant has with respect to the Plan, including claims against
fiduciaries and former fiduciaries, except to the extent the Plan Administrator
determines, in its sole discretion, that it does not have the power to grant all
relief reasonably being sought by the Claimant.

 

8



--------------------------------------------------------------------------------



 



(c) A formal claim must be filed within 90 days after the date the Claimant
first knew or should have known of the facts on which the claim is based, unless
the Plan Administrator in writing consents otherwise. The Plan Administrator
will provide a Claimant, on request, with a copy of the claims procedures
established under subsection (d).
(d) The Plan Administrator has adopted procedures for considering claims (which
are set forth in Appendix B), which it may amend from time to time, as it sees
fit. These procedures will comply with all applicable legal requirements. These
procedures may provide that final and binding arbitration will be the ultimate
means of contesting a denied claim (even if the Plan Administrator or its
delegates have failed to follow the prescribed procedures with respect to the
claim). The right to receive benefits under this Plan is contingent on a
Claimant using the prescribed claims procedures to resolve any claim.
18. Additional Information. As a participant in the Plan, you are entitled to
certain rights and protections under ERISA, as described in Appendix C.
19. Definitions. For purposes of this Plan, the following terms will have the
following meanings:
(a) “Board” means the board of directors of BioMed Realty Trust, Inc.
(b) “Cause” means the occurrence of any of the following: (i) your failure
substantially to perform your duties with the Company (other than any such
failure resulting from your incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to you by your
supervisor; (ii) your incompetence or consistent unsatisfactory performance of
your duties after a written demand for satisfactory performance is delivered to
you by your supervisor; (iii) your commission of an act of fraud or dishonesty
or willful misconduct in the performance of your duties resulting in economic or
financial damage to the Company; (iv) your conviction of, or entry by you of a
guilty or no contest plea to, the commission of a felony or a crime involving
moral turpitude; (v) a willful breach by you of your fiduciary duty to the
Company which results in economic or other damage to the Company; (vi) your
negligent or willful commission of any financial accounting impropriety or
violation of applicable law in the performance of your duties to the Company; or
(vii) your willful and material breach of any agreement between you and the
Company or any written Company policies or specific directions of a superior
which policies or directives are neither illegal (or do not involve illegal
conduct) nor require you to violate reasonable business ethical standards. The
determination that a termination of employment is for Cause will be made by the
Plan Administrator in its sole and exclusive judgment and discretion.
(c) “Change in Control” shall have the meaning set forth in the Company’s 2004
Incentive Award Plan as in effect on the Effective Date.

 

9



--------------------------------------------------------------------------------



 



(d) “Good Reason” means the occurrence of any one of the following: (i) a
material diminution in your authority, duties or responsibilities; (ii) a
material diminution in your base compensation; or (iii) a material change in the
geographic location at which you must perform your duties (which for purposes of
the Plan will mean that the Company requests that you relocate your employment
with the Company to another work site that is more than 30 miles from your
principal work location determined at the time you were notified of the proposed
relocation; and you do not accept the proposed relocation, and are discharged
from employment with the Company for that reason (and not by reason of permanent
layoff or for Cause)). Good Reason shall not be deemed to exist unless (A) you
give the Company written notice of the Good Reason event no later than 30 days
after the time at which the event or condition purportedly giving rise to Good
Reason first occurs or arises and (B) the Company shall have 30 days from the
date such notice is given to cure such event or condition and, if the Company
does so, such event or condition shall not constitute Good Reason. Your
resignation for Good Reason must occur within three months following the initial
existence of the event or condition constituting Good Reason.
(e) “Involuntary Termination” means either (i) the termination of your
employment by the Company without Cause, regardless of the timing of such
termination, or (ii) your voluntary resignation for Good Reason within 12 months
following a Change in Control. In no event will your termination of employment
as a result of your death or disability, resignation for other than Good Reason
or discharge for Cause be considered an Involuntary Termination.
(f) “Successor Employer” means (i) any entity that acquires or assumes
facilities, operations or functions formerly carried out by the Company (such as
the buyer of a facility or any entity to which a Company operation or function
has been outsourced), (ii) any affiliate of the Company, or (iii) any entity
making the employment offer at the request of the Company (such as a joint
venture of which the Company or an affiliate is a member).

 

10



--------------------------------------------------------------------------------



 



Executed at San Diego, California, effective as of August 25, 2010.

            BioMed Realty Trust, Inc.
      By:   /s/ Jonathan P. Klassen         Name:   Jonathan P. Klassen       
Title:   Secretary     

 

11



--------------------------------------------------------------------------------



 



Appendix A
Form of Release
[The language in this General Release may change based on legal developments and
evolving
best practices; this form is provided as an example of what will be included in
the final
General Release document.]
This General Release of Claims (“Release”) is entered into as of this  _____ 
day of                     , 20_____, between you and BioMed Realty Trust, Inc.
(the “Company”) (collectively referred to herein as the “Parties”), effective
[upon] [eight days after] your signature (the “Effective Date”)[, unless you
revoke your acceptance as provided in Paragraph 1(c), below].1 For purposes of
this Release, “Company” will include BioMed Realty, L.P., any direct or indirect
subsidiary of the Company and any successor to substantially all of the
business, shares or assets of the Company.
You have been offered the opportunity to receive the “Severance Benefits” and
accelerated vesting of “Stock Awards,” each as defined in and pursuant to the
BioMed Realty Trust, Inc. Severance Plan (the “Severance Plan”), to which you
would not otherwise be entitled by executing the general release of claims set
forth in this Release.
1. General Release of the Company. You understand that by agreeing to this
release you are agreeing not to sue, or otherwise file any claim against, the
Company or any of its employees or other agents for any reason whatsoever based
on anything that has occurred as of the date you sign this Release.
(a) On behalf of yourself and your heirs and assigns, you hereby release and
forever discharge the “Releasees” hereunder, consisting of the Company, and each
of its owners, affiliates, divisions, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which you now have
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to your hire, employment, remuneration
or resignation by the Releasees, or any of them, including any Claims arising
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866;
the Equal Pay Act; the Fair Labor Standards Act; the Employee Retirement Income
Security Act; the Family Medical Leave Act; [the Age Discrimination in
Employment Act (“ADEA”)]; the California Fair Employment and Housing Act; the
California Family Rights Act; the California Labor Code; the California
Occupational Safety and Health Act; Section 17200 of the California Business and
Professions Code; Claims under any other local, state or federal law governing
employment; Claims for breach of contract; Claims arising in tort, including,
without limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.
 

      1   NOTE: Bracketed language throughout will be included for employees age
40 or older at the time of termination.

 

 



--------------------------------------------------------------------------------



 



(b) Notwithstanding the generality of the foregoing, you do not release the
following claims:
(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;
(iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of the federal law known as
COBRA;
(iv) Claims to any benefit entitlements vested as the date of your employment
termination pursuant to the written terms of any Company employee benefit plan,
including, without limitation, your right to “Severance Benefits” and the
accelerated vesting of “Stock Awards,” each as defined in and pursuant to the
Severance Plan; and
(v) Claims to indemnity under California Labor Code Section 2802.
(c) [FOR ONE-OFF SEPARATION OF AN EMPLOYEE 40 YEARS OR OLDER ONLY: In accordance
with the Older Workers Benefit Protection Act of 1990, you have been advised of
the following:
(i) You have the right to consult with an attorney before signing this Release;
(ii) You have been given at least twenty-one (21) days to consider this Release;
(iii) You have seven (7) days after signing this Release to revoke your
agreement to it, and that this Release will not be effective, and you will not
receive any of the separation benefits outlined in the Severance Plan until that
revocation period has expired.
If you wish to revoke your acceptance of this Release, you must deliver such
notice in writing, no later than 5:00 p.m. on the 7th day following your
signature to [NAME OF RESPONSIBLE PERSON] at [FAX NUMBER] by fax or [EMAIL
ADDRESS] by e-mail.]

 

2



--------------------------------------------------------------------------------



 



(d) [FOR TERMINATION OF AN EMPLOYEE 40 YEARS OR OLDER IN A LAYOFF, RESTRUCTURING
OR OTHER JOB ACTION AFFECTING 2 OR MORE PERSONS ONLY: In accordance with the
Older Workers Benefit Protection Act of 1990, you have been advised of the
following:
(i) You have the right to consult with an attorney before signing this Release;
(ii) You have been given at least forty-five (45) days to consider this Release;
(iii) You have seven (7) days after signing this Release to revoke your
agreement to it, and that this Release will not be effective, and you will not
receive any of the separation benefits outlined in the Severance Plan until that
revocation period has expired; and
(iv) The job titles and ages of all individuals eligible or selected for the
separation package and the ages of all individuals in the same job
classification or organizational unit who are not eligible for the separation
package are listed on the form attached as Appendix A.
If you wish to revoke your acceptance of this Release, you must deliver such
notice in writing, no later than 5:00 p.m. on the 7th day following your
signature to [NAME OF RESPONSIBLE PERSON] at [FAX NUMBER] by fax or [EMAIL
ADDRESS] by e-mail.]
(e) YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.
(f) This Release must be executed by you [, and any applicable revocation period
under this Section 1 must have expired without your revocation of this Release,]
within 55 days following the date of your termination of employment in order for
you to be eligible to receive the “Severance Benefits” and the accelerated
vesting of your “Stock Awards,” each as defined in and pursuant to the Severance
Plan.

 

3



--------------------------------------------------------------------------------



 



2. Employee’s Representations. You represent and warrant that:
(a) You have returned to the Company all Company property in your possession;
(b) You are not owed wages, commissions, bonuses or other compensation, other
than wages through [LAST DATE OF EMPLOYMENT] and any accrued, unused vacation
earned through that date;
(c) During the course of your employment you did not sustain any injuries for
which you might be entitled to compensation pursuant to worker’s compensation
law;
(d) You have not made any false and disparaging comments about the Company, nor
will you do so in the future; and
(e) You have not initiated any adversarial proceedings of any kind against the
Company or against any other person or entity released herein, nor will you do
so in the future, except as specifically allowed by this Release.
3. Maintaining Confidential Information. You will not disclose any confidential
information you acquired while an employee of the Company to any other person or
use such information in any manner that is detrimental to the Company’s
interests. You will abide by all covenants regarding confidential and
proprietary information of the Company that you have entered into by written
agreement with the Company.
4. Cooperation With the Company. You will cooperate fully with the Company, at
the Company’s cost and expense, in its defense of or other participation in any
administrative, judicial or other proceeding arising from any charge, complaint
or other action which has been or may be filed against the Company and to which
you have relevant information.
5. Severability. The provisions of this Release are severable. If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.
6. Choice of Law. This Release shall in all respects be governed and construed
in accordance with the laws of the State of [APPLICABLE STATE WHERE EMPLOYEE WAS
EMPLOYED], including all matters of construction, validity and performance,
without regard to conflicts of law principles.
7. Integration Clause. This Release and the Severance Plan contain our entire
agreement with regard to the transition and separation of your employment, and
supersede and replace any prior agreements as to those matters, whether oral or
written. This Release may not be changed or modified, in whole or in part,
except by an instrument in writing signed by you and an executive officer of the
Company.
8. Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.
The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

                      Employee       Company    
 
                                  [EMPLOYEE NAME]       By:        
 
          Title:  
 
   
 
             
 
   
 
                   
Date:
          Date:        
 
 
 
         
 
   

 

5



--------------------------------------------------------------------------------



 



Appendix B
Detailed Claims Procedures
1. Claims Procedure.
(a) Initial Claims. All claims will be presented to the Plan Administrator in
writing. Within 90 days after receiving a claim, a claims official appointed by
the Plan Administrator will consider the claim and issue his or her
determination thereon in writing. The claims official may extend the
determination period for up to an additional 90 days by giving the Claimant
written notice. The initial claim determination period can be extended further
with the consent of the Claimant. Any claims that the Claimant does not pursue
in good faith through the initial claims stage will be treated as having been
irrevocably waived.
(b) Claims Decisions. If the claim is granted, the benefits or relief the
Claimant seeks will be provided. If the claim is wholly or partially denied, the
claims official will, within 90 days (or a longer period, as described above),
provide the Claimant with written notice of the denial, setting forth, in a
manner calculated to be understood by the Claimant: (i) the specific reason or
reasons for the denial; (ii) specific references to the provisions on which the
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, together with an explanation of
why the material or information is necessary; and (iv) appropriate information
as to the steps to be taken if the Claimant wishes to submit his or her claim
for review, including the time limits applicable to such procedures, and a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision upon review. If the Claimant can
establish that the claims official has failed to respond to the claim in a
timely manner, the Claimant may treat the claim as having been denied by the
claims official.
(c) Appeals of Denied Claims. Each Claimant will have the opportunity to appeal
the claims official’s denial of a claim in writing to an appeals official
appointed by the Plan Administrator (which may be a person, committee, or other
entity). A Claimant must appeal a denied claim within 60 days after receipt of
written notice of denial of the claim, or within 60 days after it was due if the
Claimant did not receive it by its due date. The Claimant (or his or her duly
authorized representative) may review pertinent documents in connection with the
appeals proceeding and may present issues, comments and documents in writing
relating to the claim. The review will take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit claim determination. Any claims that the
Claimant does not pursue in good faith through the appeals stage, such as by
failing to file a timely appeal request, will be treated as having been
irrevocably waived.

 

 



--------------------------------------------------------------------------------



 



(d) Appeals Decisions. The decision by the appeals official will be made not
later than 60 days after the written appeal is received by the Plan
Administrator, unless special circumstances require an extension of time, in
which case a decision will be rendered as soon as possible, but not later than
120 days after the appeal was filed, unless the Claimant agrees to a further
extension of time. The appeal decision will be in writing, will be set forth in
a manner calculated to be understood by the Claimant, and will include specific
reasons for the decision, specific references to the provisions on which the
decision is based, if applicable, a statement that the Claimant is entitled to
receive upon request and free of charge reasonable access to and copies of all
documents, records and other information relevant to the Claimant’s claim for
benefits, as well as a statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA. If a Claimant does not receive the appeal
decision by the date it is due, the Claimant may deem his or her appeal to have
been denied.
(e) Procedures. The Plan Administrator will adopt procedures by which initial
claims will be considered and appeals will be resolved; different procedures may
be established for different claims. All procedures will be designed to afford a
Claimant full and fair consideration of his or her claim.

 

2



--------------------------------------------------------------------------------



 



Appendix C
Additional Information
Rights under ERISA
As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants will be entitled to:
Receive Information About Your Plan and Benefits
1. Examine, without charge, at the Plan Administrator’s office and at certain
Company offices, all Plan documents and copies of all documents filed by the
Plan with the U.S. Department of Labor, and available at the Public Disclosure
Room of the Employee Benefits Security Administration, such as annual reports
and Plan descriptions.
2. Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.
3. Obtain upon written request to the Plan Administrator information as to
whether a particular employer or employer organization is a sponsor of the Plan
and the address of any employer or employer organization that is a plan sponsor.
Your beneficiaries also have a right to obtain this information upon written
request to the Plan Administrator.
4. Receive a written explanation of why a claim for benefits has been denied, in
whole or in part, and a review and reconsideration of the claim.
5. Continue health care coverage for yourself, spouse or dependent if there is a
loss of coverage as a result of a qualifying event. You or your dependents may
have to pay for such coverage. Review this Plan and summary plan description on
the rules governing your COBRA continuation coverage rights.
Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your right under ERISA. However, this rule neither
guarantees continued employment, nor affects the Company’s right to terminate
your employment for other reasons.

 

 



--------------------------------------------------------------------------------



 



Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents and do not receive them within
thirty (30) days, you may file suit in a Federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or Federal court. In addition, if you disagree with the
Plan’s decision or lack thereof concerning the qualified status of a domestic
relations order, you may file suit in Federal court. If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you should have any questions about this statement or about
your rights under ERISA, or if you need assistance in obtaining documents from
the Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U. S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquires,
Employee Benefits Security Administration, U. S. Department of Labor, 200
Constitution Avenue N. W., Washington, D. C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

2



--------------------------------------------------------------------------------



 



Administrative Information

     
Name of Plan:
  BioMed Realty Trust, Inc. Severance Plan
 
   
Sponsor:
  BioMed Realty Trust, Inc.
 
   
Type of Administration:
  Self-Administered
 
   
Type of Plan:
  Severance Pay Employee Welfare Benefit Plan
 
   
Employer Identification Number:
  20-1142292
 
   
Plan Administrator:
  BioMed Realty Trust, Inc.
c/o Compensation Committee 
17190 Bernardo Center Drive
San Diego, California 92128
Telephone: (858) 485-9840
 
   
Direct Questions Regarding the Plan to:
  BioMed Realty Trust, Inc.
 
  Attention: Secretary
 
  17190 Bernardo Center Drive
 
  San Diego, California 92128
 
  Telephone: (858) 485-9840
 
   
Agent for Service of Legal Process:
  BioMed Realty Trust, Inc.

  Attention: Secretary
 
  17190 Bernardo Center Drive
 
  San Diego, California 92128
 
  Telephone: (858) 485-9840
 
   
 
  Service of Legal Process may also be made upon the Plan Administrator at the
above address.
 
   
Plan Year:
  Calendar Year
 
   
Plan Number:
  502

 

